Title: Invitation to a Funeral, [before 22 December 1781]
From: 
To: Franklin, Benjamin


M
[before December 22, 1781]
VOUS êtes prié de la part de Messieurs LES DOYEN, CHANOINES ET CHAPITRE de l’Eglise de Paris, d’assister au Service solemnel qu’ils célébreront Samedi 22 Décembre 1781, à onze heures très-précises, pour le repos de l’Ame d’Illustrissime & Révérendissime Pere en Dieu, Monseigneur CHRISTOPHE DE BEAUMONT, Archevêque de Paris, Duc de Saint-Cloud, Pair de France, Commandeur de l’Ordre du Saint-Esprit, Comte de Lyon, Proviseur de Sorbonne, &c.
De profundis.
  Messieurs & Dames s’y trouveront s’il leur plaît.
 
Addressed: A Monsieur / Monsieur Franklin Ministre / des Provinces unis de Lamerique / A Passy
